department of the treasury employer_identification_number contact person -id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date legend e fellowship name f fellowship name g fellowship name h residency name j residency name k residency name r dollars dollar amount s dollars dollar amount t dollars dollar amount u number v time period dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 as well an award grant making program as defined under code sec_4945 grant making programs do not require advance approval under code sec_4945 therefore we are not ruling on those procedures this approval under sec_4945 is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable ----------------------- ------- description of your request you operate fellowship_grant programs and residency grant programs exceptional contemporary artists and writers as well as inspired native american activists in rural indigenous communities are your intended beneficiaries your fellowship and residency grants programs will provide time and support to allow the recipients to continue with or to complete specific projects and also to recognize those who show potential for future outstanding work in selected fields all grants are made on an objective and nondiscriminatory basis selection of all grantees will be made on the basis of criteria which are reasonably related to the purposes of the specific award including the merits and quality of the grantee's work the credentials of the grantee and the grantee's motivation character ability and potential your employees family members of the selection committee members and selection committee advisors and disqualified persons will be ineligible for an award disqualified persons include but are not limited to your substantial contributors your managers an owner of more than percent of the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is during the ownership a substantial_contributor to you a member_of_the_family of any of the individuals described above fellowship awards you plan to provide the following fellowship awards e is granted to individuals who have exceptional artistic literary curatorial critical or scholarly talent f is granted to individuals who have demonstrated community service and advocacy on behalf of native americans and local and national tribal communities g is granted to individuals who have demonstrated leadership on behalf of world cultural freedom by promoting cultural diversity and strengthening cultural traditions and ties there is no standard amount for a fellowship_grant but the total value of all fellowship grants in any one year is not expected to exceed r dollars and each fellowship is expected to be in the range of s dollars you will use a separate selection committee for each type of fellowship residency programs you plan to provide rent free housing and cash stipends to individuals to support them in their continuing work you currently own u modest houses for grant recipients your residencies consist of the following letter catalog number 58222y h grants are intended to encourage and support the creation of visuals art and literature individuals who have exceptional artistic literary curatorial critical or scholarly talent are eligible under this program j will provide grants to individuals who have demonstrated community service and advocacy on behalf of native americans and local and national tribal communities in such areas as education the revival and preservation of languages traditional cultures legal rights and environmental protection k awards are granted to individuals who have demonstrated leadership on behalf of the world cultural freedom by promoting cultural diversity and strengthening cultural traditions and ties these grants are made on an objective and nondiscriminatory basis with the purpose of enhancing the teaching and advocacy skills of the grantee awards may not be used as an attempt to influence any legislation there is no standard period of time for your residency but it is expected that each residency will continue for a period in the range of v the standard amount for the cash stipend is t dollars per day the cash stipend may be increased for inflation or other factors such as the recipient's need qualifications or other unique circumstances fellowship residency procedures and controls names of potential grantees will be submitted to you for consideration by the appropriate selection committee to narrow the field of potential grantees as part of the preliminary screening process the selection committee may consider candidate nominations from both inside and outside your organization including but not limited to nominations from your board_of directors selection committee advisors publishers and past and current grant recipients once the field is narrowed the selection committee may require the remaining potential grantees to submit personal references complete biographical records and supporting materials and an outline of the work done by the potential grantees after reviewing the documents provided by the potential grantees the remaining candidates may be personally interviewed by committee members to enable them to make a final_decision each selected recipient will be required to communicate his or her acceptance in writing to you the recipient must acknowledge his her acceptance of your terms and conditions will include its duration the specific purpose of the fellowship the total amount of the fellowship requirements for narrative reports including the due dates of such reports and any requirements for copies of the work undertaken or in progress you will require annual narrative reports on the use of the funds and the progress made by the grantee toward achieving the purposes for which the fellowship was made a final letter catalog number 58222y report from the grantee describing his or her accomplishments along with an accounting for the funds received under the fellowship is also required you will review each report ensure the funding is being used to accomplish the intended purpose additional investigation will be conducted when warranted during the investigation you will withhold further payments until you have determined that no part of the grant funds have been used for improper purposes and delinquent reports have been submitted you will take all reasonable and appropriate steps to recover diverted funds and ensure the restoration of diverted funds and the dedication of other funds held by the grantee to the purposes being financed by your fellowship basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 a ii or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58222y this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
